Exhibit 10.1

AGREEMENT FOR TERMINATION OF LEASE
AND VOLUNTARY SURRENDER OF PREMISES

This Agreement for Termination of Lease and Voluntary Surrender of Premises
(this “Agreement”) is made and entered into as of October 30, 2006, by and
between ARE-819/863 MITTEN ROAD, LLC, a Delaware limited liability company
(“Landlord”), and VALENTIS, INC., a Delaware corporation (“Tenant”), with
reference to the following:

RECITALS

A.            Pursuant to that certain Lease dated as of December 21, 1993, as
amended by that certain First Amendment to Lease dated March 18, 1997, as
further amended by that certain Second Amendment to Leases dated April 10, 2001,
as further amended by that Third Amendment to Lease dated July 2, 2003, and as
further amended by that certain Fourth Amendment to Lease dated March 31, 2004
(as amended, the “Mitten Lease”), Tenant leases certain premises at the improved
real property located at 863 Mitten Road, Burlingame, California, and which
premises are more particularly described in the Lease (“Mitten Premises”).

B.            Pursuant to that certain Lease dated March 18, 1997, as amended by
that certain Second Amendment to Lease dated August 24, 2000, as further amended
by that certain Second Amendment to Leases dated April 10, 2001, and as further
amended by that certain Amendment to Leases dated July 2, 2003 (as amended, the
“Malcolm Lease”).  Tenant leases certain premises at the improved real property
located at 866 Malcolm Road, Burlingame, California (“Malcolm Premises”).  The
Mitten Lease and the Malcolm Lease are collectively referred to herein as the
“Leases,” and the Mitten Premises and the Malcolm Premises are collectively
referred to herein as the “Premises.”

C.            The term of the Leases expires on October 31, 2007.

D.            Tenant now desires to terminate the Leases and surrender the
Premises to Landlord, and Landlord is willing to accept such surrender of the
Premises and termination of the Leases pursuant to the terms of this Agreement.

E.             Capitalized terms used herein without definition shall have the
meanings defined for such terms in the Mitten Lease.

NOW, THEREFORE, in consideration of the foregoing and of the mutual promises
made herein, and for other good and valuable consideration the receipt of which
is hereby acknowledged, Landlord and Tenant agree as follows:


1.             TERMINATION DATE.  LANDLORD AND TENANT HEREBY TERMINATE THE
LEASES, SUBJECT TO TENANT’S SATISFACTION OR LANDLORD’S WAIVER OF ALL OF THE
TERMS AND CONDITIONS SET FORTH HEREIN, EFFECTIVE AS OF THE JANUARY 15, 2007
(“TERMINATION DATE”).  NOTWITHSTANDING THE FOREGOING, NOTHING CONTAINED IN THIS
AGREEMENT SHALL BE DEEMED TO LIMIT LANDLORD’S RIGHT TO TERMINATE TENANT’S
OCCUPANCY OF THE PREMISES PRIOR TO THE TERMINATION DATE IN THE EVENT THAT TENANT
IS IN DEFAULT OR DEEMED TO BE IN DEFAULT UNDER EITHER THE MITTEN LEASE OR THE
MALCOLM LEASE.


--------------------------------------------------------------------------------





2.             BASIC RENT AND OPERATING EXPENSES.


(A)           SUBJECT TO THE LAST SENTENCE OF THIS SECTION 2(A) AND SECTION 3,
TENANT SHALL CONTINUE PAYING ALL RENT AND OTHER CHARGES WHICH TENANT IS REQUIRED
TO PAY UNDER THE LEASES INCLUDING, WITHOUT LIMITATION, (I) BASIC RENT FOR THE
MITTEN PREMISES AS REQUIRED UNDER THE MITTEN LEASE (“MITTEN BASE RENT”),
(II) BASE RENT FOR THE MALCOLM PREMISES AS REQUIRED UNDER THE MALCOLM LEASE
(“MALCOLM BASE RENT”), (III) TENANT’S PERCENTAGE SHARE OF THE PROJECT AS
PROVIDED FOR IN THE MITTEN LEASE (“MITTEN OPERATING EXPENSES”), AND
(IV) TENANT’S SHARE OF TAXES AND OPERATING EXPENSES FOR THE COMPLEX (AS DEFINED
IN THE MALCOLM LEASE) AS PROVIDED FOR IN THE MALCOLM LEASE (“MALCOLM OPERATING
EXPENSES”).  COMMENCING ON NOVEMBER 1, 2006, THE HVAC MAINTENANCE CHARGES
ATTRIBUTABLE TO THE PREMISES SHALL BE INCLUDED, AS APPLICABLE, IN MITTEN
OPERATING EXPENSES AND MALCOLM OPERATING EXPENSES.  PROVIDED THAT TENANT IS NOT
IN DEFAULT UNDER EITHER OF THE LEASES AND COMPLIES WITH ALL OF THE PROVISIONS OF
THIS AGREEMENT, TENANT SHALL NOT BE REQUIRED TO PAY MITTEN BASE RENT, MALCOLM
BASE RENT, MITTEN OPERATING EXPENSES AND/OR MALCOLM OPERATING EXPENSES FOR THE
PERIOD BETWEEN JANUARY 1, 2007, AND THE TERMINATION DATE.


(B)           TENANT ACKNOWLEDGES AND AGREES THAT LANDLORD SHALL BE ENTITLED TO
ALL RENT AND OTHER PAYMENTS PAYABLE TO AND RECEIVED BY TENANT FROM SUBTENANTS
OCCUPYING ANY PORTION OF THE PREMISES ATTRIBUTABLE TO ANY TIME PERIOD AFTER
DECEMBER 31, 2006, AND TENANT SHALL IMMEDIATELY PAY TO LANDLORD ANY SUCH RENT
AND/OR OTHER PAYMENTS RECEIVED BY TENANT FROM ANY SUBTENANTS.


3.             SECURITY DEPOSIT.  LANDLORD ACKNOWLEDGES THAT LANDLORD CURRENTLY
HOLDS SECURITY DEPOSITS FROM TENANT UNDER THE LEASES IN THE AMOUNT OF
$38,618.00.  TENANT HEREBY IRREVOCABLY AND UNCONDITIONALLY DIRECTS LANDLORD AND,
SO LONG AS TENANT IS NOT IN DEFAULT OR DEEMED TO BE IN DEFAULT UNDER THE LEASES,
LANDLORD AGREES TO APPLY THE FULL AMOUNT OF THE SECURITY DEPOSIT TOWARD THE
PAYMENT OF MITTEN BASE RENT AND MALCOLM BASE RENT DUE ON DECEMBER 1, 2006. 
TENANT FURTHER ACKNOWLEDGES AND AGREES THAT IT SHALL HAVE NO RIGHT TO RECEIVE
AND LANDLORD SHALL HAVE NO OBLIGATION TO RETURN TO TENANT ANY PORTION OF THE
SECURITY DEPOSITS UNDER THE LEASES.


4.             TERMINATION AND SURRENDER.  TENANT SHALL VOLUNTARILY SURRENDER
THE PREMISES ON OR BEFORE THE TERMINATION DATE.  TENANT AGREES TO COOPERATE
REASONABLY WITH LANDLORD IN ALL MATTERS, AS APPLICABLE, RELATING TO
(I) SURRENDERING THE PREMISES IN ACCORDANCE WITH THE SURRENDER REQUIREMENTS AND
IN THE CONDITION REQUIRED PURSUANT TO APPLICABLE LEASE, AND (II) ALL OTHER
MATTERS RELATED TO RESTORING THE PREMISES TO THE CONDITION REQUIRED UNDER THE
APPLICABLE LEASE.  LANDLORD HEREBY AGREES THAT NO REMOVAL OR DEMOLITION OF
ALTERATIONS, ADDITIONS OR IMPROVEMENTS TO THE PREMISES WILL BE REQUIRED AT THE
EXPIRATION OF THE LEASES.  AFTER THE TERMINATION DATE, TENANT SHALL HAVE NO
FURTHER RIGHTS OF ANY KIND WITH RESPECT TO THE PREMISES.  NOTWITHSTANDING THE
FOREGOING, AS PROVIDED IN SECTION 5 HEREOF, THOSE PROVISIONS OF THE LEASES
WHICH, BY THEIR TERMS, SURVIVE THE TERMINATION OF THE LEASES SHALL SURVIVE THE
SURRENDER OF THE PREMISES AND TERMINATION OF THE LEASES PROVIDED FOR HEREIN.


5.             NO FURTHER OBLIGATIONS.  LANDLORD AND TENANT EACH AGREE THAT THE
OTHER IS EXCUSED AS OF THE TERMINATION DATE FROM ANY FURTHER OBLIGATIONS WITH
RESPECT TO THE LEASES, EXCEPTING ONLY SUCH OBLIGATIONS UNDER THE LEASES WHICH
ARE, BY THEIR TERMS, INTENDED TO SURVIVE TERMINATION OF THE LEASES, AND AS
OTHERWISE PROVIDED HEREIN.  IN ADDITION, NOTHING HEREIN SHALL BE DEEMED TO LIMIT
OR TERMINATE ANY COMMON LAW OR STATUTORY RIGHTS LANDLORD MAY HAVE WITH RESPECT
TO TENANT IN CONNECTION WITH ANY HAZARDOUS MATERIALS OR FOR VIOLATIONS OF ANY
GOVERNMENTAL REQUIREMENTS OR REQUIREMENTS OF APPLICABLE LAW.  NOTHING HEREIN
SHALL EXCUSE TENANT FROM ITS OBLIGATIONS UNDER THE LEASES PRIOR TO THE
TERMINATION DATE.

2


--------------------------------------------------------------------------------





6.             REMOVAL OF PERSONAL PROPERTY.  TENANT AGREES THAT THE PREMISES
SHALL BE SURRENDERED FREE OF ALL PERSONAL PROPERTY OF TENANT.  ANY PERSONAL
PROPERTY OF TENANT REMAINING IN THE PREMISES AFTER THE TERMINATION DATE IS
HEREBY AGREED TO BE ABANDONED BY TENANT AND MAY BE DISPOSED OF BY LANDLORD, IN
LANDLORD’S SOLE DISCRETION, WITHOUT OBLIGATION OR LIABILITY OF ANY KIND TO
TENANT.  TENANT SPECIFICALLY ACKNOWLEDGES AND AGREES THAT, NOTWITHSTANDING
ANYTHING TO THE CONTRARY THAT MAY BE CONTAINED IN THE LEASES, IN ADDITION TO ALL
OF THE OTHER ITEMS THAT ARE THE PROPERTY OF LANDLORD AND ARE REQUIRED TO REMAIN
AT THE PREMISES FOLLOWING THE TERMINATION DATE, THE FOLLOWING ITEMS ARE THE
PROPERTY OF LANDLORD AND SHALL REMAIN AT THE PREMISES FOLLOWING THE TERMINATION
DATE: ALL PLUMBING, ELECTRICAL WIRING, BOILERS, HVAC, CHILLERS AND BACK-UP
GENERATORS.


7.             RELEASE OF LIABILITY.  AS OF THE TERMINATION DATE, TENANT
RELEASES AND EXCULPATES LANDLORD FROM ANY LIABILITY ARISING FROM THE LEASES, AND
FROM THE TERMINATION OF THE LEASES.  THE FOREGOING RELEASE EXTENDS TO ALL RIGHTS
OF TENANT UNDER SECTION 1542 OF THE CALIFORNIA CIVIL CODE AND ANY SIMILAR LAW OF
ANY STATE OR TERRITORY OF THE UNITED STATES, WHICH ARE HEREBY EXPRESSLY WAIVED
AND RELINQUISHED BY TENANT.  SECTION 1542 READS:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

Tenant acknowledges that this release and waiver are an essential and material
term of this Agreement, without which Landlord would not become a party to this
Agreement.


8.             ACKNOWLEDGMENT.  TENANT ACKNOWLEDGES THAT IT HAS READ THE
PROVISIONS OF THIS AGREEMENT, UNDERSTANDS THEM, AND IS BOUND BY THEM.  TIME IS
OF THE ESSENCE IN THIS AGREEMENT.


9.             NO ASSIGNMENT.  EXCEPT FOR ANY SUBLEASES WHICH LANDLORD HAS
CONSENTED TO IN WRITING, TENANT REPRESENTS AND WARRANTS THAT TENANT HAS NOT
ASSIGNED, MORTGAGED, SUBLEASED, PLEDGED, ENCUMBERED OR OTHERWISE TRANSFERRED ANY
INTEREST IN THE LEASES AND THAT TENANT HOLDS THE INTERESTS IN THE PREMISES AS
SET FORTH IN THE LEASES AS OF THE DATE OF THIS AGREEMENT.


10.          NO MODIFICATION.  THIS AGREEMENT MAY NOT BE MODIFIED OR TERMINATED
EXCEPT IN WRITING SIGNED BY ALL PARTIES.  THIS AGREEMENT MAY BE SIGNED IN
COUNTERPARTS WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AGREEMENT BINDING UPON
THE PARTIES.


11.          SUCCESSORS AND ASSIGNS.  THE COVENANTS AND AGREEMENTS HEREIN
CONTAINED SHALL INURE TO THE BENEFIT AND BE BINDING UPON THE PARTIES AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS.


12.          ATTORNEYS’ FEES.  IN THE EVENT OF A DISPUTE BETWEEN THE PARTIES,
THE PREVAILING PARTY SHALL BE ENTITLED TO HAVE ITS REASONABLE ATTORNEYS’ FEES
AND COSTS PAID BY THE OTHER PARTY.


13.          CONFLICT OF LAWS.  THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF
THE STATE IN WHICH THE PREMISES ARE LOCATED.

[Signatures are on the next page]

3


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

TENANT:

 

 

 

VALENTIS, INC.,
a Delaware corporation

 

 

 

By:

/s/ Benjamin F. McGraw, III

 

Its:

President and Chief Executive Officer

 

 

 

 

LANDLORD:

 

 

 

ARE-819/863 MITTEN ROAD, LLC,
a Delaware limited liability company

 

 

 

By:

ALEXANDRIA REAL ESTATE EQUITIES, L.P.,
a Delaware limited partnership,
managing member

 

 

 

 

 

By:

ARE-QRS CORP.,
a Maryland corporation,
general partner

 

 

 

 

 

 

 

By:

/s/ Gary Dean

 

 

 

Name:

Gary Dean

 

 

 

Title:

A.V.P Real Estate Legal

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4


--------------------------------------------------------------------------------